We concur in most that is said in opinion prepared by Mr. Justice WHITFIELD in this case but, after careful consideration, we cannot concur in the conclusions and judgments reached and entered.
As we construe such conclusions and judgments, the effect will be to reverse the orders appealed from only to the extent that such orders struck from the bill of complaint allegations challenging the method used by the Utility Board in determining the proportion to be credited to the utility here under consideration of the value pro tanto of property located in the city of Tampa and used for the purposes of *Page 697 
this utility, together with other purposes; and challenging the propriety of the basis "present fair value" to determine the "just and true valuation" of the applicable investment, instead of using the investment or cost value of the property owned by the City of Tampa and used for the purposes of this utility.
It was recognized by the Utility Board, and is recognized by this Court, that not all property owned by Tampa Electric Company and located within the city of Tampa is to be figured in the involved fair value of the property of the utility company as a basis for rate making, but only that property which is being used exclusively for the purposes of this utility and that part of other unseverable property which is used pro tanto by this utility for the purpose of its function and is used at the same time for other purposes.
It is apparent from the record before us that some of the property involved is used for at least four separate and distinct purposes, viz.: (a) the operation of an ice plant or plants; (b) the operation of a street railway system; (c) the production of electric current for distribution of power and lights in a wide area beyond the limits of the city of Tampa, and (d) the production of electric current to furnish power and lights for the municipality and the public within the same.
The statutes referred to in the opinion by Mr. Justice WHITFIELD contemplate, and we hold, that for the purpose of fixing electric power and light rates within the city of Tampa, only the value of the property located within the city and devoted to the accomplishment of the purpose of furnishing electric power and lights to the city and public in the city may be taken into account.
It may be that some of the property is used exclusively for this purpose while other indivisible property is used simultaneously for this purpose and for one or more of the *Page 698 
other affiliated enterprises so as to require its pro tanto
applicable value to be determined.
We are convinced that the method which appears to have been used by the board to arrive at the applicable value of the property which constitutes the investment in this utility is just as fair, equitable and practical as any which may be devised and that its use may logically result in arriving at the "just and true valuation" of the property investment and which valuation must be determined as the basis for fixing rates which may be charged for the particular service.
We are also of the opinion that the board was and is justified under the statute in using the present "fair value" of the applicable property as the basis of valuation for rate-making purposes instead of using the actual cost or investment value and making deductions or additions for depreciation or betterments.
We, therefore, conclude that certiorari should be awarded, the challenged orders affirmed, and the cause remanded to the court below.
So ordered.
CHAPMAN, THOMAS and ADAMS, J. J., concur.
BROWN, C. J., WHITFIELD and TERRELL, J. J., dissent.